                                                                             E-FILED
                                                 Wednesday, 06 May, 2020 04:24:40 PM
                                                        Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                Plaintiff,             )
                                       )
     v.                                )     Case No. 17-cr-30018
                                       )
LADARIUS BROOMFIELD,                   )
                                       )
               Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Ladarius Broomfield’s amended

Motion for Compassionate Release (d/e 215) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On August 24, 2017, Defendant pleaded guilty to one count of

scheme to commit bank fraud in violation of 18 U.S.C. §§ 1344 and

2 (Count One), one count of conspiracy to commit bank fraud in

violation of 18 U.S.C. § 371 (Count Two), and one count of

aggravated identity theft in violation of 18 U.S.C. § 1028A (Count

Six). On January 22, 2018, the undersigned District Judge


                               Page 1 of 9
sentenced Defendant to thirty-six months’ imprisonment, consisting

of twelve months’ imprisonment on each of Counts One and Two to

be served concurrently with each other and twenty-four months’

imprisonment on Count Six to be served consecutively to the

sentence imposed on Counts One and Two. A five-year term of

supervised release was also imposed, consisting of five years on

Count One, three years on Count Two, and one year on Count Six,

all to be served concurrently with each other. Defendant is

currently serving his sentence at the United States Penitentiary

(USP), Canaan, in Waymart, Pennsylvania. Defendant’s projected

release date is September 18, 2020.

     On April 24, 2020, Defendant filed a pro se motion for

compassionate release (d/e 211) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 4, 2020, Defendant filed an amended motion

for compassionate release with the assistance of counsel.

Defendant requests compassionate release due to his health issues

and the COVID-19 pandemic. Defendant is twenty-nine years old

and suffers from high blood pressure.

     Defendant proposes to live with his sister at her residence in

Springfield, Illinois, if released. The United States Probation Office,


                              Page 2 of 9
in a Memorandum (d/e 217) addressing Defendant’s request for

compassionate release, concludes that Defendant’s sisters’ house

appears to be an acceptable living situation for Defendant.

Probation’s Memorandum also notes that Defendant has two active

traffic warrants for failure to appear in Montgomery County, Illinois.

The Memorandum also states that Defendant has been disciplined

for two infractions while in the custody of the Bureau of Prisons

(BOP) for giving or accepting money without authorization on May

14, 2018, and for possessing drugs and/or alcohol on October 10,

2018.

     On May 1, 2020, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 214). In the

Response, the Government argued that Defendant’s Motion should

be denied based on the Defendant’s criminal history and his failure

to exhaust his administrative remedies.

     According to a Supplemental Response (d/e 216) filed by the

Government on May 5, 2020, Defendant submitted a request for

compassionate release to BOP on April 28, 2020. BOP denied the

request on May 4, 2020. See Supplemental Resp. Ex. 1, d/e 216-1.

In the Supplemental Response, the Government concedes that the


                             Page 3 of 9
Court has jurisdiction to evaluate Defendant’s request for

compassionate release as Defendant’s failure to exhaust his

administrative remedies is no longer an issue in this case.

      The Government also notes that USP Canaan has only one

confirmed staff member case of COVID-19 and zero confirmed

inmate cases. The Government further notes that BOP has

implemented procedures designed to curb the spread of the virus in

its facilities.

      On May 6, 2020, the Court held a video conference hearing on

Defendant’s amended motion. As of May 6, 2020, BOP reports that

USP Canaan has only one confirmed staff member case of COVID-

19 and no confirmed inmate cases. See Federal Bureau of Prisons –

COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed

May 6, 2020).

                            II. ANALYSIS

      As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §


                             Page 4 of 9
3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a


                             Page 5 of 9
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Socially distancing can be

difficult for individuals living or working in a prison. Further,

Defendant suffers from high blood pressure, a condition that may

increase the risks that COVID-19 presents for Defendant. See

Interim Clinical Guidance for Management of Patients with

Confirmed Coronavirus Disease, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/clinical-guidance-management-patients.html (last

accessed April 24, 2020).


                              Page 6 of 9
     However, the COVID-19 pandemic does not warrant the

release of every federal prisoner with health conditions that makes

him more susceptible to the disease. As of today, at USP Canaan,

the facility where Defendant is housed, there is only one confirmed

case staff member case of COVID-19 and zero confirmed inmate

cases. According to the Government, the BOP has implemented

rigorous procedures designed to prevent the virus from spreading

through its facilities.

     While the Court acknowledges that the offense for which

Defendant is presently incarcerated did not involve violence,

Defendant has a lengthy criminal history of violent offenses,

including convictions for battery, aggravated battery, and domestic

battery. Further, while Defendant has fewer than five months left

on his sentence, he is serving that sentence at a BOP facility that,

for now, appears to be managing to largely prevent the introduction

of COVID-19 into the facility.

     Finally, Defendant is twenty-nine years old, and while he has

been diagnosed with high blood pressure, and has previously

treated that condition with medication, he currently appears to be

able to manage his blood pressure without medication. The BOP


                             Page 7 of 9
medical records filed by the Government (d/e 218) reveal that

Defendant’s doctor discontinued Defendant’s blood pressure

medication on March 17, 2020, after Defendant reported that he

had not taken the medication in months because Defendant felt he

did not need the medication and he was exercising regularly. The

Court also notes that the medical records show that Defendant was

scheduled for a blood pressure check on April 27, 2020, but he did

not show up for the appointment. It also appears from the medical

records that Defendant may have previously been diagnosed with

chronic viral hepatitis C. However, the most recent records

concerning that condition—from October 2019—show that

laboratory results found no detectable levels of hepatitis C RNA in a

specimen provided by Defendant. Finally, the medical records

report that Defendant is prediabetic, but his A1C levels have never

tested above 6.0.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.




                             Page 8 of 9
                         III. CONCLUSION

     For the reasons set forth above, Defendant Ladarius

Broomfield’s amended Motion for Compassionate Release (d/e 215)

and Defendant’s pro se Motion for Compassionate Release (d/e 211)

are DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if

circumstances change.



ENTER: May 6, 2020

                               /s/ Sue E. Myerscough
                               SUE E. MYERSCOUGH
                               UNITED STATES DISTRICT JUDGE




                            Page 9 of 9
